Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response of 6/17/2021 was received and considered.
Claims 2-21 are pending.
Response to Amendment
Applicant’s remarks (pp. 6-7) regarding the rejections under 35 U.S.C. §112 are persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 8/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,599,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks (p. 7) regarding the rejections under 35 U.S.C. §103 are persuasive.  While the prior art shows ignoring outlier features to avoid skewing results (e.g. Wegerich), the prior art fails to selectively turn on or off features of a feature vector based on information associated with one or more of extracted data points, as recited in the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
August 11, 2021